Citation Nr: 1137415	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  05-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right leg injury.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left thigh disability.

6.  Entitlement to an evaluation in excess of 40 percent for a cervical spine (neck) disability.

7.  Entitlement to an evaluation in excess of 10 percent for chronic nasal septal deviation.

8.  Entitlement to an evaluation in excess of 20 percent for status-post right carpal tunnel release.

9.   Prior to May 10, 2007, entitlement to an evaluation in excess of 20 percent for status post left carpal tunnel release.

10.  Since May 10, 2007, entitlement to an evaluation in excess of 40 percent for status post left carpal tunnel release.

11.  Entitlement to an evaluation in excess of 10 percent for calcaneal spurs of the right foot.

12.  Entitlement to an evaluation in excess of 10 percent for calcaneal spurs of the left foot.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

The Veteran had active service from January 1975 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the evaluation for his neck disability to 40 percent; continued a 10 percent evaluation for nasal septal deviation; continued a 10 percent evaluation for left shoulder disability; continued separate 20 percent evaluations for status post right and left carpal tunnel release; continued separate 10 percent evaluations for calcaneal spurs of the right and left feet; denied service connection for asbestosis, right and left knee disabilities, left hip disability, and left thigh disability; and determined that new and material evidence had not been received to reopen service connection claim for residuals of right leg injury.  The Veteran subsequently moved to Alabama, and his case was transferred to the RO in Montgomery, Alabama.  

In May 2009, the RO increased the evaluation for left status-post carpal tunnel release, effective May 10, 2007.  

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  

In May 2010, the Board reopened the Veteran's service connection claim for residuals of a right leg injury; granted an increased evaluation for left shoulder disability; denied service connection for asbestosis; and remanded service connection claims for residuals of right leg injury; right knee disability, left knee disability, left hip disability, and left thigh disability, as well as increased rating claims for nasal septal deviation, right and left carpal tunnel release, and right and left calcaneal spurs.  

In a May 2010 rating decision, the RO implemented the Board's increase from 20 to 30 percent for left shoulder disability, effective May 10, 2007.  

The record reflects that the Veteran, in July 2011, appointed a private attorney as his representative in this matter.  

The Veteran's claims of service connection for residuals of a right leg injury, a right knee disability, a left knee disability, a left hip disability, and a left thigh disability, as well as the increased rating claim for nasal septal deviation are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran cervical spine disability, status-post fusion surgery, is primarily productive of degenerative disc disease, degenerative joint disease, and pain on motion; however, unfavorable ankylosis of the entire spine or incapacitating episodes of disc disease has not been shown.  

2.  The Veteran is right-hand dominant; therefore his left arm is considered his minor extremity.    

3.  Moderate incomplete paralysis of the median nerve of the right hand has not been shown.

4.  Prior to May 10, 2007, severe incomplete paralysis of the median nerve of the left hand was not shown.

5.  Since May 10, 2007, complete paralysis of the median nerve of the left hand has not been shown.  

6.  The Veteran's service-connected calcaneal spurs in the right foot exhibit symptomatology consistent with a moderate foot disability.  A moderately severe foot disability has not been objectively demonstrated.

7.  The Veteran's service-connected calcaneal spurs in the left foot exhibit symptomatology consistent with a moderate foot disability.  A moderately severe foot disability has not been objectively demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 40 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Codes 5290, 5293 (effective through September 25, 2003), Diagnostic Codes 5235-5243 (effective September 26, 2003).  

2.  The criteria for an evaluation in excess of 20 percent for status-post right carpal tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2010).

3.  Prior to May 10, 2007, the criteria for an evaluation in excess of 20 percent for status-post left carpal tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2010).

4.  Since May 10, 2007, the criteria for an evaluation in excess of 40 percent for status- post left carpal tunnel release have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2010).

5.  The criteria for an evaluation in excess of 10 percent for calcaneal spurs in the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a Diagnostic Code 5284 (2010).

7.  The criteria for an evaluation in excess of 10 percent for calcaneal spurs of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VCAA also requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in October 2003 and September 2008.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claims were readjudicated by way of a statement of the case in July 2011. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) documents, and private treatment records.  The Veteran submitted additional records and written statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in December 2009.  Moreover, he has had VA examinations in conjunction with his claims and is currently represented by a private attorney.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for Higher Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Cervical Spine Disability

The Veteran filed an increased rating claim for his cervical spine disability on August 1, 2003, at which time such disability was assigned a 10 percent evaluation.  Such evaluation was then increased to 40 percent, effective August 1, 2003.  The Veteran now asserts that his cervical spine disability is worse than contemplated by the currently assigned evaluation.  

The Board notes that during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

In this case, the Veteran's 40 percent evaluation for cervical spine disc disease is assigned pursuant to Diagnostic Code 5003-5237.  Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When the Veteran filed his claim, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.
With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted, while a 40 percent evaluation is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Also under the previous rating criteria, Diagnostic Code 5290 provided an evaluation of 10 percent for slight limitation of motion of the cervical spine, a 20 percent evaluation for moderate limitation of motion of the cervical spine, and a 30 percent evaluation may be assigned for severe limitation of motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.

Intervertebral disc syndrome (IDS) is covered in Diagnostic Code 5243 and a cervical strain is contemplated in Diagnostic Code 5237.  IDS, preoperatively or postoperatively, may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243 provides for a 10 percent disability evaluation for incapacitating episodes of IDS having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is awarded for incapacitating episodes of IDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular evaluation of 60 percent is assigned for incapacitating episodes of IDS having a total duration of at least 6 weeks during the past 12 months.

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Formula for rating disabilities of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 100 percent evaluation for unfavorable ankylosis of the entire spine, and a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

In this case, the evidence relevant to the Veteran's cervical spine claim includes a December 2003 VA examination report.  According to such report, it was noted that the Veteran had previously undergone spinal fusion at C6-7.  During the examination, flexion of the cervical spine was to 8 degrees, extension to 20 degrees; and bilateral rotation to 10 degrees.  The examiner noted that the Veteran had marked limitation of cervical spine motion.  Diagnoses, in pertinent part, were degenerative disc disease of the cervical spine with marked loss of function secondary to the fusion procedure.

An "EMG/NCS" conducted in April 2006 showed no evidence of ongoing cervical radiculopathy (see September 2010 VA joints examination report).

During a May 2007 VA examination, the Veteran reported spinal flare-ups every 2 to 3 weeks, lasting 1 to 2 days.  On examination, extension of the cervical spine was from zero to 8 degrees with pain; flexion was from zero to 10 degrees, with pain beginning at 5 degrees; lateral flexion on the left was from zero to 10 degrees with pain, and to 20 degrees on the right.  There was pain after repetitive use as well as additional loss of motion to 18 degrees.  Lasegue's sign was not positive.  Examination of the cervical sacrospinalis revealed spasms, tenderness, guarding, weakness, and tenderness.   There was no atrophy.  X-rays of the cervical spine taken in conjunction with the examination showed unremarkable postoperative appearance of the spine when compared with prior x-rays taken in December 2003.

Thereafter, on September 2010 VA examination of the cervical spine, the Veteran reported neck pain, stiffness, weakness, decreased motion, and spasms.  No history of spine flare-ups was noted.  Flexion of the Veteran's cervical spine was to 10 degrees; extension to 10 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  There was objective evidence of pain with range of motion and following repetitive motion.  There was no additional limitation of motion after 3 repetitions.  There was no evidence of cervical or thoracolumbar spine ankylosis.  There were no incapacitating episodes of disc disease during the past 12 months.  Sensory, motor, and reflex examinations of the upper extremities were normal.  Muscle tone was normal, and muscle atrophy was not present.  There was no objective evidence of neck spasms, atrophy, guarding, pain with motion, tenderness, or weakness.   X-rays of the cervical spine showed stable degenerative changes of the mid-cervical spine.  Diagnosis was disc disease of the cervical spine with residual degenerative joint disease.

Applying the applicable rating criteria to the relevant evidence, the Board concludes that an evaluation in excess of 40 percent for service-connected degenerative disc disease of the cervical spine is not warranted under either the former or the current criteria.  In this regard, there is no evidence showing that the Veteran has experienced incapacitating episodes of disc disease at least 6 weeks during a 12-month period to warrant a higher evaluation under the criteria for rating disc disease.  Although during his May 2007 examination, the Veteran reported having spine flare-ups every 2-3 weeks, the Board notes that VA defines an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  The record does not reflect that the Veteran has had incapacitating episodes of disc disease as defined by VA regulation.  As there is no evidence of incapacitating episodes of disc disease of at least 6 weeks during a 12-month period, a higher (and maximum) evaluation of 60 percent is not warranted under the former Diagnostic Code 5293 or the current Diagnostic Code 5243.  

The Board further notes that the Veteran's current 40 percent evaluation exceeds the maximum available under the former criteria for rating limitation of cervical spine motion, therefore, a higher evaluation is not available under Diagnostic Code 5290.

The Board acknowledges that the Veteran has marked loss of function secondary to his fusion procedure; however his current 40 percent evaluation takes such functional impairment into consideration as it contemplates cervical spine ankylosis, a diagnosis that is not actually shown.  

Significantly however, the next higher evaluation of 100 percent is not warranted under the current criteria because unfavorable ankylosis of the entire spine is not shown.  On September 2010 VA examination report, the examiner specifically noted that there is no evidence of ankylosis of the cervical or thoracolumbar spine.

The Veteran has pain on cervical spine motion and upon repetitive use, as evidenced during the above-noted VA examinations.  There was also evidence of weakness and additional limitation of cervical spine motion during the May 2007 examination, but none was shown during the most recent VA examination.  In any event, even considering the symptoms shown during the 2007 examination, the criteria for a higher evaluation under either the former or current criteria for rating disabilities of the spine.  

Accordingly, the Board concludes that the currently assigned 40 percent evaluation appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service- connected cervical spine disability.  As the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his cervical spine disability, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).



Carpal Tunnel Release

The Veteran is currently in receipt of a 20 percent evaluation for status-post right (major) carpal tunnel release; and a 20 percent evaluation for status-post left carpal tunnel release prior to May 10, 2007, and a 40 percent evaluation thereafter, pursuant to Diagnostic Code 5215-8515.  He seeks higher evaluations.

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

In this case, the evidence reflects that during a December 2003 VA examination, the Veteran's right wrist revealed 30 degrees of dorsiflexion and 80 degrees of palmar flexion.  His left wrist revealed 30 degrees of dorsiflexion and 20 degrees of palmar flexion.  Right and left grasp was normal.  Pertinent diagnoses were bilateral carpal tunnel syndrome with mild loss of function of both hands; bilateral ulnar neuropathy of unknown cause; and left greater trochanter bursitis.

Examination of the Veteran's elbows by in December 2003 by the Veteran's private physician, Dr. Sparks, revealed a normal carrying angle.  There was no swelling of bruising.  There was tenderness upon palpation over the lateral epicondlyle, bilaterally.  There was pain on motion with resisted wrist extension.  There were no signs of instability.  There was normal touch and proprioception.  Neurologically, the upper extremities were intact.  Impression was bilateral lateral epicondylitis.  Examination of both hands revealed no deformities, swelling, or bruising.  There was no tenderness or masses upon palpation of the hands.  No laxity or instability was noted.  Sensory examination of the hands was normal.  Phalen's test was positive bilaterally.  Impression was "possible recurrent CT syndrome."  Dr. Sparks indicated that x-rays of the cervical spine showed evidence of degenerative changes especially at C5/6.  Diagnoses, in pertinent part, were arthritis of the cervical spine, lateral epicondylitis of the elbows, and carpal tunnel syndrome, bilaterally.

Private treatment records dated from 2005 to 2007 from Dr. Ayres show diagnoses of osteoarthritis and carpal tunnel syndrome.

An "EMG/NCS" conducted in April 2006 showed evidence of bilateral carpal tunnel syndrome and bilateral ulnar neuropathies of both elbows.  

During a May 2007 formal VA general medical examination, the Veteran's carpal tunnel syndrome was evaluated.  Motor examination of the upper extremities was as follows:  bilateral elbow extension and flexion; wrist extension and flexion; finger flexors, finger abduction; and thumb opposition were 4/5.  Sensory examination of the upper extremities was considered impaired (1 /2) for vibrations, pain (pinprick), light touch, and position sense.  The locations affected were anterior and posterior aspect of hands, arm, and forearm, bilaterally.  Diagnoses were bilateral carpal tunnel syndrome with residual arthralgia in the bilateral elbows and wrists.

In January 2008, VA received medical evidence from the Veteran's private physician, Dr. Sparks.  These records date from 2005 to 2007 and show treatment for carpal tunnel syndrome, right elbow pain, and neuropathy of the elbow.  

On September 2010 VA examination of the joints, motor, sensory, and reflex examinations of the upper extremities was normal.

In June 2011, the Veteran underwent additional VA examinations.  On neurological examination of the upper extremities, reflexes were normal.  There was decreased sensation to pinprick and light touch that was spotty over the hand, palmar and dorsum, and forearm up to the elbows.  There was no evidence of dyesthesias.  Motor examination of the elbows and wrists was also normal.  Examination of the hands revealed no atrophy of the hand muscles.  There was good pin and grip strength, bilaterally.  The Veteran was able to strongly oppose his thumb to fingertips, bilaterally.  There was normal muscle tone.  There was no muscle atrophy, gait abnormality, imbalance, tremor, or evidence of fasculations.  The function of any joint was not affected by the nerve disorder.  Tinel's signs were positive bilaterally, and Phalen's signs were questionably positive bilaterally.  The examiner diagnosed bilateral carpal tunnel syndrome.  The examiner noted no evidence of paralysis, neuritis, or neuralgia.  The examiner further noted that the Veteran's carpal tunnel syndrome is not clinically severe given the lack of muscle atrophy and lack of weakness and non anatomic sensory findings.

Having reviewed the entire record, the evidence shows that during the December 2003 examination, the Veteran experienced mild loss of function in both hands, and a diagnosis of bilateral carpal tunnel syndrome were rendered.   Subsequent evidence to include the May 2007 VA examination report continues the diagnosis of bilateral carpal tunnel syndrome.  Moreover, although there was spotty decreased sensation over the hands during the 2011 examination, the Veteran had good grip and strength, bilaterally, and was able to oppose his thumb to his fingertips.  The 2011 examiner specifically noted that there is no evidence of paralysis of either upper extremity.  Based on these findings, the Board concludes that an evaluation in excess of 20 percent is not warranted for carpal tunnel syndrome of the right upper extremity as the Veteran's findings are not consistent with or do not more nearly approximate moderate incomplete paralysis of the median nerve of the right hand.  

Also, a higher evaluation is not warranted prior to May 10, 2007 for the Veteran's carpal tunnel syndrome of the left upper extremity, as the Veteran's findings are not consistent with or do not more nearly approximate severe incomplete paralysis of the median nerve of the left hand.  

The Board further finds that since May 10, 2007, an evaluation in excess of 40 percent is not warranted for left carpal tunnel syndrome as the Veteran's findings clearly do not show evidence of complete paralysis of the median nerve of the left hand.  As noted, the Veteran has normal muscle tone in the left hand, has good grip strength, and is able to oppose his thumb to his fingertips.  

As the preponderance of the evidence is against the Veteran's increased rating claims for status post right and left carpal tunnel release, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

 				Calcaneal Spurs of the Feet

The Veteran is in receipt of separate 10 percent evaluations for calcaneal spurs in the right and left feet, pursuant to Diagnostic Code 5284.  He asserts that such disabilities warrant higher evaluations.  The Veteran, as a layperson, is competent to report his observable symptoms, such as pain and tenderness, but finds that his opinion as to the severity of his calcaneal spurs cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In conjunction with this claim, the Veteran underwent a VA examination in December 2003, at which time he reported wearing orthotics, and stated that he had pain and tenderness over the plantar surface of his feet.  The examiner diagnosed the Veteran with bilateral plantar fasciitis and noted that there was no evidence of bone spurs.

During a December 2003 private office visit with Dr. Sparks, the Veteran reported a history of bilateral heel spurs.  Examination of the feet revealed tenderness on the plantar aspect of the feet.  There was no evidence of deformity, swelling, bruising, or instability.  Impression was bilateral plantar fasciitis.

In a February 2004 statement, the Veteran indicated that he could not walk without constant pain in his heels.  He stated that he had to crawl to the bathroom at night and stand on his toes to ease the pressure.  

During a May 2007 examination, the Veteran reported pain in the soles of the feet.  On examination, the examiner noted objective evidence of painful dorsiflexion of the right and left feet.  There was no objective evidence of bilateral foot swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfeet, muscle atrophy of the feet, or other foot deformity.  The examiner noted that the Veteran walks with a slow, steady, and deliberate gait.  X-rays of the feet showed mild enthesopathic degenerative changes of the posterior calcaneal tuberosities.  

Medical records from Birmingham VAMC show treatment for painful feet.  In this regard, according to a November 2007 note, the Veteran complained that his orthotics hurt his feet, and a diagnosis of heel spur syndrome, bilaterally, was rendered.  Orthotic control was to be continued.  

Examination in September 2010 revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing of the feet.  There was evidence of tenderness over the heels.  X-rays showed calcaneal enthesopathy, bilaterally.  There were mild degenerative changes at the left first metatarsophalangeal joints.  There was no acute bony or articular abnormality or significant interval change from May 2007 x-rays.  Diagnosis was bilateral plantar fasciitis.  Effects of the Veteran's foot disability on his daily activities were noted as mild.

As noted, the Veteran's calcaneal spurs of the right and left feet are separately evaluated under Diagnostic Code 5284 which provides a 10 percent evaluation for a moderate foot injury, a 20 percent evaluation for a moderately severe foot injury, and a 30 percent evaluation is assigned for a severe foot injury.  38 C.F.R. § 4.71a.

Having reviewed the record, the Board finds that separate evaluations in excess of 10 percent for service-connected calcaneal spurs is not warranted for either foot.  The evidence reflects that the Veteran's bilateral foot disability is primarily productive of pain and tenderness along the plantar aspect of the feet.  The relevant evidence shows x-ray evidence of mild enthesopathic degenerative changes of the posterior calcaneal tuberosities, heel spur syndrome, and plantar fasciitis.  Taken as a whole, the Board finds that the Veteran's spurs are productive of no more than a moderate disability in each foot.  A moderately severe foot disability has not been shown or more nearly approximated.  Significantly, there is no evidence of any swelling, weakness, instability or abnormal weight bearing of the feet.  As such, the Board concludes that separate evaluations in excess of 10 percent are not warranted for the Veteran's service-connected calcaneal spurs in the right and left feet under Diagnostic Code 5284.  The Board has also considered alternative diagnostic codes however none provide for an evaluation higher than 10 percent in this case.  

As previously noted, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  However, because Diagnostic Code 5284 does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Accordingly, the Board finds no provision upon which to assign higher evaluations.  Entitlement to separate ratings in excess of 10 percent for calcaneal spurs of the right and left feet are thus not warranted.  Staged ratings are also not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability cervical spine disability is productive of disc disease with pain on motion, manifestations that are contemplated in the rating criteria.  The Veteran's carpal tunnel syndrome of both hands, and calcaneal spurs of the feet are primarily productive of pain and reported functional impairment, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

An evaluation in excess of 40 percent for cervical spine disability is denied.

An evaluation in excess of 20 percent for status-post right carpal tunnel release is denied.

Prior to May 10, 2007, an evaluation in excess of 20 percent for status-post left carpal tunnel release is denied.

Since May 10, 2007, an evaluation in excess of 40 percent for status-post left carpal tunnel release is denied.

An evaluation in excess of 10 percent for calcaneal spurs in the right foot is denied.

An evaluation in excess of 10 percent for calcaneal spurs in the left foot is denied.



REMAND

As noted in the prior remand, the Veteran testified at his December 2009 Board hearing that he worked as a boiler technician on steel deck plates and that his joints sustained wear and tear over the years as he bumped and bruised his body climbing in and out of ship boilers.  He asserted that the cumulative effects of the physical rigors of his in-service duties either caused or contributed to his current joint problems.  On his September 1994 Report of Medical History, the Veteran reported that he suffered from painful or swollen joints and broken bones.  With respect to his residuals of a right leg injury, the Veteran has indicated that a welding machine hit his right leg in September 1989.

Pursuant to the Board's remand, the Veteran underwent a VA examination in September 2010 to ascertain the etiology of any current residuals of right leg injury, right knee disorder, left knee disorder, left hip disorder, and left thigh disorder.  The examiner opined that these disabilities were less likely as not related to service.  In arriving at such opinion, however, the Board notes that the examiner primarily relied on the fact that the Veteran's service treatment records did not show injury to the pertinent joints.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was made inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the Board observes that the September 2010 examiner was specifically directed to comment on the Veteran's testimony describing the physical rigors of his in- service duties as well as his reported continuity of symptomatology since service.  Review of the examination report shows that this was not accomplished.  In light of the above, the Board finds that an additional VA examination should be afforded to the Veteran to determine the etiology of any current residuals of right leg injury, bilateral knee disability, left hip disability, and left thigh disability.

The Board further notes that the Veteran testified that his nasal septal deviation has worsened since his last VA examination in May 2007.  In light of the Veteran's contention of worsening disability, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected nasal septal deviation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the nasal claim as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding evidence, to include any records from the VA Medical Center in Birmingham.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of residuals of right leg injury, right knee disability, left knee disability, left hip disability, and left thigh disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

The examiner is requested to diagnose any residuals of right leg injury, bilateral knee disability, left hip disability, and left thigh disability found to be present. 

Then the examiner should opine whether it is at least as likely as not that the Veteran currently has residuals of right leg injury, a right knee disability, a left knee disability, a left hip disability, and a left thigh disability that is related to or had its onset in service.  In doing so, the examiner must also acknowledge the Veteran's competent and credible lay testimony regarding the continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinion should be reconciled with the entire record, to specifically include the September 2010 VA opinion.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

3.  Also schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his deviated septum.  The claims folder should be made available to and reviewed by the examiner. All necessary tests should be performed and all findings should be reported in detail.

The examiner is asked to note all symptomatology associated with the Veteran's deviated nasal septum, and then determine whether the Veteran's deviated septum has resulted in loss of part of the nose in which both nasal passages are exposed.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

4.  Thereafter, readjudicate all of the Veteran's remanded claims, to include extraschedular consideration with respect to the increased rating claim for deviated nasal septum.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


